NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210019-U

                                   Order filed July 22, 2022
      ____________________________________________________________________________
                                            IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                           2022
      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 12th Judicial Circuit,
      MAUREEN THERESE BALL,                  )     Will County, Illinois.
                                             )
             Petitioner-Appellee,            )
                                             )     Appeal No. 3-21-0019
             and                             )     Circuit No. 15-D-440
                                             )
      DALE CLIFTON BALL,                     )
                                             )     The Honorable
             Respondent-Appellant.           )     Derek Ewanic,
                                             )     Judge, presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justices Daugherity and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Because the parties’ marital settlement agreement was not modifiable under the
                  circumstances alleged by the respondent in his motion for modification of
                  maintenance, the circuit court properly dismissed the respondent’s motion.

¶2          The respondent, Dale Clifton Ball, filed a motion seeking the modification of his

     maintenance obligation to the petitioner, Maureen Therese Ball. The circuit court granted

     Maureen’s motion to dismiss, ruling that the parties’ marital settlement agreement was not
     modifiable under the circumstances alleged by Dale in his motion. On appeal, Dale argues that

     the court erred when it granted Maureen’s motion to dismiss. We affirm.

¶3                                           I. BACKGROUND

¶4          On March 10, 2015, Maureen filed a petition for dissolution of marriage from Dale. The

     parties had been married since 1992 and had two children together, R.C.B. (born in June 1995)

     and J.T.B. (born in July 2000).

¶5          The circuit court entered a judgment for dissolution of marriage on July 10, 2015, which

     incorporated the parties’ marital settlement agreement (Agreement). The Agreement contained a

     provision regarding maintenance that stated, in relevant part, that “the Wife shall be awarded

     Maintenance in the amount of $4,700.00 per month beginning upon the entry of a Judgment for

     Dissolution of Marriage and continuing on a monthly basis as and for permanent spousal

     support.” Further, the Agreement contained the following provision regarding the termination of

     maintenance:

                           “Except as otherwise provided herein, the Husband’s

                    obligation to pay and the Wife’s right to receive maintenance

                    payments required by this Agreement shall terminate upon the first

                    to occur of the following events

                           a        The death of either party,

                           b        The remarriage of the Wife, or,

                           c        If the Party receiving maintenance cohabitates with

                    another person on a residential continuing conjugal basis, as found

                    by a court of competent jurisdiction upon proper notice, petition

                    and hearing.”

                                                       2
¶6            In addition, the Agreement contained the following two provisions in its section titled

       “Construction of Agreement and General Provisions”:

                               “10.5 The parties may not amend or modify this

                      agreement other than by subsequent written agreement dated and

                      signed by both. No oral agreement shall be effective to modify or

                      revoke any terms or conditions of this Agreement.

                               “10.6 The provisions of this contract shall not be subject

                      to further modification by any Court, except with the mutual

                      consent of the parties, absent a showing of fraud, duress or

                      coercion using the same standards and burdens of proof as set forth

                      in the Illinois Code of Civil Procedure.”

¶7            On August 10, 2020, Dale filed a motion seeking a modification of the maintenance

       award contained in the Agreement based on his allegation that as of July 10, 2020, he had been

       terminated from his employment. Maureen filed a motion to dismiss Dale’s petition, alleging

       that the modification he requested was barred by the Agreement.

¶8            On December 8, 2020, the circuit court held a hearing on the matter. The court found

       that provisions 10.5 and 10.6 of the Agreement applied to the maintenance award such that

       modification was prohibited unless both parties agreed to it in writing. Accordingly, the court

       dismissed Dale’s motion.

¶9            Dale appealed.

¶ 10                                             II. ANALYSIS

¶ 11          On appeal, Dale argues that the circuit court erred when it granted Maureen’s motion to

       dismiss his motion for modification of the maintenance award. Specifically, he claims that the

                                                        3
       court’s reliance on provisions 10.5 and 10.6 of the Agreement was misplaced because

       “permanent” maintenance, as it was referred to in the Agreement, is modifiable under Illinois

       law.

¶ 12          “A marital settlement agreement is construed in the manner of any other contract, and the

       court must ascertain the parties’ intent from the language of the agreement.” Blum v. Koster, 235

       Ill. 2d 21, 33 (2009). We review the interpretation of a marital settlement agreement’s

       provisions de novo. Id.

¶ 13          Parties to a dissolution action are permitted by statute to enter into agreements regarding

       matters such as maintenance. 750 ILCS 5/502(a) (West 2014). At the time of the Agreement in

       this case, section 502(f) of the Illinois Marriage and Dissolution of Marriage Act (750 ILCS

       5/502(f) (West 2014)) provided, in relevant part, that “the judgment may expressly preclude or

       limit modification of terms set forth in the judgment if the agreement so provides.” Id.

¶ 14          In this case, the parties clearly provided in section 2 of the Agreement that Dale would

       pay Maureen $4,700 per month in permanent maintenance and that maintenance was terminable

       only if one of three events occurred (death of a party, Maureen’s remarriage, or Maureen

       cohabitating with another person). As if those provisions were not already clear, the Agreement

       contained a section of provisions unambiguously applicable to the entirety of the Agreement,

       including provision 10.5, which stated that “[t]he parties may not amend or modify this

       agreement other than by subsequent written agreement dated and signed by both,” as well as

       provision 10.6, which stated that “[t]he provisions of this contract shall not be subject to further

       modification by any Court, except with the mutual consent of the parties, absent a showing of

       fraud, duress or coercion using the same standards and burdens of proof as set forth in the Illinois

       Code of Civil Procedure.” Dale’s argument that the Agreement’s use of the word “permanent”


                                                         4
       when referring to maintenance in section 2 somehow superseded or rendered null provisions 10.5

       and 10.6 is entirely disingenuous. See, e.g., In re Marriage of Scarp, 2022 IL App (1st) 210711,

       ¶¶ 13-15 (holding that an agreement’s “catchall” provision that the agreement was not

       modifiable clearly applied to the entirety of the agreement, including the section providing for

       maintenance); see also In re Marriage of Schweitzer, 289 Ill. App. 3d 425, 429 (1997) (rejecting

       an argument that if the parties had intended a maintenance award to be non-modifiable, they

       would have had to include, in the section on maintenance, the agreement’s catchall provision that

       its terms were not modifiable). Because Dale’s motion sought a modification of maintenance

       inconsistent with the Agreement, we hold that the circuit court did not err when it granted

       Maureen’s motion to dismiss.

¶ 15                                          III. CONCLUSION

¶ 16          The judgment of the circuit court of Will County is affirmed.

¶ 17          Affirmed.




                                                        5